Drennen, /., concurring: I concur in the result because I believe the issue of whether the ad valorem property taxes on the mineral in place paid by the lessee is includable in petitioners-lessors’ gross income from mining for depletion purposes where there has been production is controlled by our decisions in Winifred E. Riggins, 33 T.C. 161; see also Callahan Mining Corp., 51 T.C. 1005; and because respondent waived any claim that the taxes were not includable in petitioners’ gross income from mining in the years when there was no production from a particular property. I think it would be unfortunate, however, if the majority opinion is considered to stand for the proposition that the taxes mentioned above are includable in gross income from mining regardless of production or the amount thereof because the specific issue of whether those taxes are includable when there was no production during the taxable year was not argued. See the last paragraph of the opinion of the Court of Claims in Handelman v. United States, 357 F.2d 694, 704. Tietjens, Raum, and Tannenwald, JJ., agree with this concurring opinion.